Per Curiam:

Affirmed pursuant to Supreme Court Rule 23. Our reasons are essentially the same as those of the Circuit Court. We reject the argument that the Court applied the wrong standard of review. See S. C. Code Ann. § 58-9-1450 (1976) (“All orders of the Commission shall be deemed prima facie just and reasonable----”); GTE Sprint Communications Corp. v. Public Serv. Comm’n, 288 S.C. 174, 179, 341 S. E. (2d) 126, 128-29 (1986) (“The Public Service Commission is recognized as the ‘expert’ designated by the legislature to make policy *348determinations regarding utility rates; thus, the role of a court reviewing such decisions is very limited.”). We decline to make any legal distinction between transmission service and distribution service. Any such distinction will have to be made, if at all, by the Public Service Commission or the Legislature.